PER CURIAM
Petitioner appeals the trial court’s judgment in favor of defendant in this post-conviction proceeding. Petitioner assigns three errors to the trial court’s judgment on the merits of his post-conviction petition for relief. Petitioner also assigns error to the trial court’s judgment requiring him to pay $975 for the cost of his own court-appointed attorney in the underlying post-conviction proceeding. We conclude that no statute authorized the judgment of costs in this action and that the court’s imposition of those costs was error apparent on the face of the record. See Alexander v. Johnson, 164 Or App 235, 990 P2d 929 (1999). Accordingly, although we affirm without discussion the trial court’s disposition of the merits, we vacate the judgment for costs of $975. Id.
Judgment imposing expenses and compensation for court-appointed attorney in amount of $975 vacated; judgment otherwise affirmed.